Citation Nr: 1824653	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.

2.  Entitlement to an initial disability rating in excess of 70 percent for depression, to include sadness and anxiety.

3.  Entitlement to a compensable disability rating for hemorrhoids.


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 2004 to February 2005, March 2005 to September 2005, June 2006 to December 2006, and August 2007 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for chronic fatigue.

The rating decision also granted service connection for depression, to include sadness and anxiety and assigned a 70 percent disability rating effective January 2, 2013 and continued a noncompensable disability rating for hemorrhoids.  However, because that was not a full grant of the benefits sought, the claims for increased ratings remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  See July 2014 VA Form 9.  The Veteran later withdrew that request.  See May 2017 Statement in Support of Claim.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. 20.704(e) (2017).

On August 23, 2017, attorney J. Michael Woods submitted a motion to withdraw as the Veteran's representative.  See 38 C.F.R. § 20.608 (2017).  The Veteran's appeal was certified to the Board on March 2, 2017.  In November 2017, the Board found Mr. Wood's motion to withdraw met the criteria for withdrawal under 38 C.F.R. § 20.608.  Thus, his power of attorney has been revoked, and the Veteran now proceeds unrepresented.





FINDING OF FACT

On August 18, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the claims for service connection for chronic fatigue, an initial disability rating in excess of 70 percent for depression, to include sadness and anxiety, and a compensable disability rating for hemorrhoids.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met for the claims for service connection for chronic fatigue, an initial disability rating in excess of 70 percent for depression, to include sadness and anxiety, and a compensable disability rating for hemorrhoids.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In written correspondence dated August 18, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw his appeal for the claims for service connection for chronic fatigue, an initial disability rating in excess of 70 percent for depression, to include sadness and anxiety, and a compensable disability rating for hemorrhoids.  See Statement in Support of Claim.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2017).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.   Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  Id.

The Veteran's notification containing his request to withdraw the issues on appeal has been reduced to writing, and it contains his name and claim number.  The Board has not yet issued a decision concerning the issues on appeal, thus the criteria are met for withdrawal of the claims.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105(d) (2012).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to service connection for chronic fatigue is dismissed.

The claim of entitlement to an initial disability rating in excess of 70 percent for depression, to include sadness and anxiety is dismissed.

The claim of entitlement to a compensable disability rating for hemorrhoids is dismissed.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


